190 S.W.3d 568 (2006)
Mary Ann SUDBECK, Respondent,
v.
Steven Blaine SUDBECK, Appellant.
No. ED 86207.
Missouri Court of Appeals, Eastern District, Division Two.
May 2, 2006.
William Kieran Meehan, University City, MO, for appellant.
Marie Amendola Kenyon, St. Louis, MO, for respondent.
Before: GARY M. GAERTNER, SR., P.J., GEORGE W. DRAPER III, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Appellant Steven Blaine Sudbeck appeals from the decision of the Circuit Court of St. Louis County, the Honorable Ellen L. Siwak presiding, after the court awarded Respondent Mary Ann Sudbeck $500 per month in maintenance.
We have thoroughly reviewed the record and Appellant's brief, and no error of law appears. Therefore, an opinion would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b).